t c summary opinion united_states tax_court john anthony leone and mary l spencer-leone petitioners v commissioner of internal revenue respondent docket no 1221-08s filed date john anthony leone and mary l spencer-leone pro sese ashley p vaughan for respondent vasquez judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners john leone mr leone and mary spencer-leone’s mrs leone federal income taxes and accuracy-related_penalties as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure afer concessions the issues for decision are whether petitioners’ drag racing activity was an activity engaged in for profit under sec_183 whether capital_gain from the sale of rental property should have been reported on petitioners’ federal_income_tax return and whether petitioners are liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by thi sec_2 the notice_of_deficiency disallowed all expenses relating to the drag racing activity in respondent’s pretrial memorandum respondent conceded the expenses related to the drag racing activity up to the amount of income from the activity the notice_of_deficiency contains adjustments to itemized_deductions changes to the medical_expenses and miscellaneous deductions for to these are computational adjustments and are affected by the outcome of the issues to be decided we do not separately address them reference at the time petitioners filed the petition they resided in texas racing activities during the years in issue petitioners were involved in a drag racing activity in each of the years petitioners were full-time employees of the u s postal service mr leone wa sec_53 at the time of trial and has been interested in car racing since he was a teenager with a self-proclaimed natural attraction to fast cars mr leone was captivated by the races he watched on television while growing up mrs leone’s interest in drag racing emerged in when she started dating mr leone although mr leone was unsure of whether he began his drag racing activity at the end of or the beginning of he first reported this activity on his schedule c profit or loss from business under the name first strike racing team first strike on his individual federal_income_tax return and described the activity as racing for years to petitioners filed joint returns with the same business name and schedule c activity description petitioners reported the following income expenses and net losses from the drag racing activity for to year gross_income expenses gain loss total dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number petitioners reported they were entitled to refunds on their and joint income_tax returns respondent disputes the drag racing activity expenses exceeding income generated from the activity for years and petitioners’ business plan for first strike centered on winning as many grassroots level races as possible to offset their expenses while gaining enough acclaim and exposure to attract large sponsors when deciding to enter a race petitioners would weigh the purse size and their chances of winning against their total expenses petitioners did not have a written business plan and did not solicit any professional business advice petitioners’ racing activity generated income from cash prizes for winning or place finishing in races and gift certificates from local auto parts stores for petitioners’ displaying one of their race cars in front of the store petitioners’ cash prizes for drag racing activities from petitioners reported they were entitled to the following refunds dollar_figure for dollar_figure for and dollar_figure for different cash prize amounts are awarded depending on whether one wins or places in a race with the prize amount being larger the higher one finishes through is as follows one place finish three place finishes and one or two wins one or two place finishes petitioners received an undisclosed amount of gift certificates from local auto parts stores in and additionally in petitioners received dollar_figure from the sale of a broken engine petitioners claimed the following deductions on their schedules c for and dollar_figure advertising dollar_figure car and truck expenses big_number big_number commissions and fees big_number depreciation big_number big_number office expenses big_number lease of business property big_number big_number supplies big_number taxes and licenses -- travel_expenses other expenses dollar_figure big_number big_number big_number big_number big_number big_number -- -- big_number big_number big_number petitioners did not establish a budget for expenses keep financial books_or_records or maintain a separate bank account for first strike mr leone testified he routinely broke at least two engines a year but that he had enough spare parts on hand to piece an engine together to keep racing petitioners had two race cars a chevy dragster6 and a chevelle they also owned a cross country petitioners initially referred to their race cars as dragsters but later clarified that the chevelle was just a regular race car they used in drag races petitioners placed their chevelle into service in date they reported percent business use and a basis of dollar_figure and claimed depreciation_deductions for and petitioners acquired the chevy dragster for dollar_figure in and sold it for dollar_figure in mr leone built one of his cars with the aid of a local speed shop for around dollar_figure upon quitting the activity in late or he sold the car for around dollar_figure mr leone did not specify which car he built or to whom he sold it no record of this alleged sale was presented mr leone described the chevy dragster as a 32-foot long-rail with a backside engine and topside spoiler petitioners never mentioned the cross country during their testimony however it is listed as an asset on their and returns the and returns show they placed the cross country into service in december of listed no basis and used the standard mileage rate deduction for the cross country in and claiming big_number business miles in and big_number business miles in it is unclear from the record whether the cross country is a race car petitioners used the term dragster when discussing their cars during the years in issue mr leone spent approximately to hours per week on the drag racing activity mrs leone spent approximately hours per week on the drag racing activity and occasionally friends helped with the drag racing activity petitioners worked on the drag racing activity either at the storage area where they kept the drag racing cars or at their home during the years in issue petitioners did not keep a time log or calendar of these hours petitioners were the only drivers for first strike when mrs leone would race mr leone would de-tune the race car and restrict its maximum speed petitioners participated in approximately races per year some of the races had a cash prize of dollar_figure to dollar_figure the largest prize petitioners received from any particular race was dollar_figure the races were sponsored by the international hot rod association and took place in different cities around the southwestern united_states petitioners did not provide records of race participation despite having stated they possessed such records petitioners did not conduct a written cost analysis for any of the races in which they participated petitioners did not provide any documents or records to show what changes if any to improve profitability were made petitioners discontinued their drag racing activity in although they enjoyed the sport the losses were too great petitioners liquidated the assets from their drag racing activity sale of rental home in mr leone purchased a property in el paso texas he used it as his primary residence until during date mr leone converted it into a rental property in december of he agreed to sell it to a coworker for dollar_figure title complications delayed the closing of the sale and petitioners did not receive the funds from the sale of the home until date petitioners included the expected proceeds from the sale of the home on their return and reported that the sale had closed on date petitioners reported they had received dollar_figure for the house and sustained an dollar_figure ordinary_loss on the sale of the property petitioners did not receive the proceeds from the sale of the home until petitioners received dollar_figure for the home on their form_4797 sales of business property part i sales or exchanges of property used in a trade_or_business and involuntary_conversions from other than casualty or theft--most property held more than year petitioners reported their rental property had a basis of dollar_figure they had deducted depreciation of dollar_figure and they sold the home for dollar_figure petitioners reported dollar_figure as the selling_price on their return because it was the initially agreed-upon price petitioners reported dollar_figure as the basis because it was the value assigned to the rental property by the el paso county tax assessor subsequently the parties stipulated that petitioners had a dollar_figure initial basis in the property petitioners subtracted dollar_figure of depreciation from their basis to calculate the dollar_figure ordinary_loss reported on their joint tax_return petitioners claimed rental home depreciation_deductions on their tax returns for and totaling dollar_figure mr leone deducted dollar_figure of depreciation for on his individual tax_return and the leones deducted dollar_figure of depreciation for on their joint tax_return no explanation was given for the disparity in the depreciation amounts i activity_not_engaged_in_for_profit discussion sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the court_of_appeals for the fifth circuit to which an appeal in this case would lie but for sec_7463 has held that for a deduction to be allowed under sec_162 or sec_212 or a taxpayer must establish that he engaged in the activity with the primary purpose and intent of realizing an economic profit independent of tax savings 68_f3d_868 5th cir affg tcmemo_1993_634 the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit 91_tc_371 sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs petitioners bear the burden of proofdollar_figure see rule a sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer’s profit objective the manner in which the taxpayer carries on the petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive and the number of factors for or against the taxpayer is not necessarily determinative rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others id cf 70_tc_715 affd 615_f2d_578 2d cir petitioners assert the losses from their drag racing activity in and are deductible because they engaged in the activity for profit respondent asserts petitioners’ drag racing activity in and was not engaged in for profit after considering the factors in sec_1_183-2 income_tax regs we agree with respondent and conclude petitioners’ drag racing activity in and was not engaged in for profit and accordingly petitioners are not entitled to deduct losses_incurred in such activity a manner in which the activity is conducted sec_1_183-2 income_tax regs provides that carrying on an activity in a businesslike manner may be indicative of a profit objective the regulation further identifies three practices consistent with businesslike operations maintaining complete and accurate books_and_records conducting the activity in a manner substantially_similar to that of profitable businesses of the same nature and changing operational methods and techniques to improve profitability see id the tax_court has found establishing a business plan to be a fourth practice evidencing businesslike operations see sanders v commissioner tcmemo_1999_208 petitioners did not maintain any financial books or ledgers for their racing activity and had no records of the races in which they raced in addition petitioners did not keep a budget of their expenses or record how much income they received or from where it was generated this lack of elementary business practices indicates a lack of profit objective see snoddy v commissioner tcmemo_1991_251 stating that we think a serious business operation would have kept records to show races petitioner entered and what his winnings were in each race woods v commissioner tcmemo_1985_233 finding that a taxpayer who did not maintain a formal general ledger accounts_receivable ledger accounts_payable ledger or asset ledgers in stock racing activity did not operate in a businesslike manner whitener v commissioner tcmemo_1979_415 finding that a taxpayer who kept no business books_or_records did not conduct his stock car racing activity in a businesslike manner petitioners’ alleged efforts to improve profitability by changing their methods and techniques of conducting their drag racing activity is not substantiated by the record mr leone testified that he received advice from fellow racers on various racing issues and as a result he and his wife were more frugal in advertising first strike however no evidence was presented to show what changes were made or when they were implemented further petitioners’ tax returns reveal their advertising expenses steadily increased each year from to cf dwyer v commissioner tcmemo_1991_123 finding indication of profit objective for taxpayer’s financing son’s auto racing career where taxpayer changed operating methods tried new approaches and discontinued methods that did not work petitioners testified that they intended to make first strike a profitable business by winning races as often as possible in hopes of attracting a large sponsor petitioners did not present a written business plan a lack of a formal written business plan is not determinative of a lack of profit objective see sanders v commissioner supra nevertheless some indication of a plan for success ie profitability should be given id given the substantial costs associated with operating petitioners’ drag racing team more than petitioners’ vague and wishful representation that they would be profitable by winning often is needed to conclude petitioners had a plan to make a profit see id spear v commissioner tcmemo_1994_354 finding unpersuasive a business plan for racing activity that consisted solely of the taxpayer’s claiming it would take years before the activity would become profitable this factor weighs against finding petitioners’ drag racing activity was engaged in for profit b expertise a taxpayer’s expertise research and study of an activity as well as his consultation with experts may be indicative of a profit intent sec_1_183-2 income_tax regs taxpayers should not only familiarize themselves with the undertaking but should also consult or employ an expert if needed for advice on how to make the operation profitable 809_f2d_355 7th cir affg tcmemo_1985_523 courts have made clear that the focus is upon expertise and preparation with regard to the economic aspects of the particular business wesinger v commissioner tcmemo_1999_372 citing 72_tc_411 affd without published opinion 647_f2d_170 9th cir petitioners had no experience managing a drag racing team despite incurring significant losses and rarely winning or placing petitioners never solicited the aid of any professional business advisers petitioners did receive advice from fellow drag racers but no evidence was presented to suggest these drag racers were experts or had experience with the business side of racing this factor weighs against finding petitioners’ drag racing activity was engaged in for profit c time and effort expended the fact that a taxpayer spends much time and effort in conducting an activity may indicate that he or she has a profit objective particularly if the activity does not have substantial personal or recreational aspects sec_1_183-2 income_tax regs during the years in issue petitioners were both employed full time by the u s postal service petitioners devoted their time after work hours and on weekends to first strike petitioners did not maintain a professional crew received sporadic help from friends and were the only drivers for first strike the activity primarily consisted of mr leone’s working on the cars petitioners’ driving to races and the races themselves although the record does indicate petitioners spent time outside of their full-time postal employment on their drag racing activity this does little to support petitioners’ claim that it was a serious activity engaged in for profit see snoddy v commissioner tcmemo_1991_251 finding lack of support for a profit_motive in a car racing activity when the taxpayer was a full-time manager at an auto parts store mainly worked on the car after hours and on weekends enlisted volunteers to help with working on the car and serve in the pit and had an independent driver further it is clear this activity had substantial recreational aspects for mr leone this factor weighs against finding petitioners’ drag racing activity was engaged in for profit d the expectation that assets may appreciate in value a taxpayer may intend despite the lack of profit from current operations that an overall profit will result when appreciation in the value of assets used in the activity is realized 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 income_tax regs petitioners routinely broke at least two drag racing car engines per year a fact that seems inconsistent with their claim that the drag racing cars would appreciate in value petitioners sustained a loss when they sold the chevy dragster in petitioners presented no evidence regarding the appreciation of their remaining assets this factor weighs against finding petitioners’ drag racing activity was engaged in for profit e success in similar or dissimilar activities if a taxpayer has previously engaged in similar activities and made them profitable this success may show that the taxpayer has a profit objective even though the activity is presently unprofitable sec_1_183-2 income_tax regs success in unrelated activities may also be indicative of a profit objective in the challenged activity see daugherty v commissioner tcmemo_1983_188 finding that a taxpayer who started and maintained a profitable screws product company had reason to believe he would be successful in a farming activity conversely a lack of such experience does not necessarily indicate the activity was not engaged in with the objective of making a profit arwood v commissioner tcmemo_1993_352 petitioners had no previous experience in any other businesses this factor is neutral f history of income or loss and potential for profitability a record of substantial losses over several years may be indicative of the absence of a profit objective see golanty v commissioner supra the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs an occasional small profit from an activity generating large losses or from an activity in which the taxpayer has made a large investment would not generally be determinative that the activity is engaged in for profit id petitioners suffered an uninterrupted history of losses from their drag racing activity from through and never turned a profit petitioners invested dollar_figure in their drag racing venture yet earned only dollar_figure and sustained a net_loss of dollar_figure furthermore it does not appear petitioners would have had the ability to recoup their losses or make a profit petitioners have not produced any evidence to suggest they were close to securing a large sponsor in petitioners’ case the potential for profitability through winning races alone seems implausible petitioners participated in about races a year with some purses in the range of dollar_figure to dollar_figure however petitioners’ winnings suggest they were limited to winning small races with small purses see dwyer v commissioner tcmemo_1991_123 finding a profit objective for a taxpayer involved in a stock car racing activity where inter alia the taxpayer could conceivably recoup past losses and turn a profit because purses averaged hundreds of thousands of dollars this factor weighs against finding petitioners’ drag racing activity was engaged in for profit g financial status substantial income from sources other than the activity in question particularly if the activity’s losses generate substantial tax benefits may indicate that the activity is not engaged in for profit see sec_1_183-2 income_tax regs petitioners’ annual combined income was approximately dollar_figure from their employment as u s postal workers petitioners derived substantial tax benefits from deducting the losses associated with their schedule c activity first strike’s losses offset roughly one-fifth of petitioners’ income and resulted in petitioners claiming refunds for each year this factor weighs against finding petitioners’ drag racing activity was engaged in for profit h elements of personal pleasure the absence of personal pleasure or recreation relating to the activity in question may indicate the presence of a profit objective but the mere fact that a taxpayer derives personal pleasure from a particular activity does not per se demonstrate a lack of a profit objective see rinehart v commissioner tcmemo_1998_205 sec_1_183-2 income_tax regs however should the likelihood of profit be small compared to the possibility for gratification the latter possibility may be the primary motivation for the activity filios v commissioner tcmemo_1999_92 citing 23_tc_90 affd per curiam 227_f2d_779 6th cir affd 224_f3d_16 1st cir petitioners readily admitted they enjoyed racing despite petitioners’ substantial losses and small chance to turn a profit petitioners continued to race petitioners spent their time repairing the drag racing cars and driving to various cities to participate in drag races we have previously stated that automobile racing is often engaged in for amusement and as a hobby and that this tends to militate against a finding that the activity was engaged in for profit whitener v commissioner tcmemo_1979_415 citing 285_f2d_756 4th cir affg per curiam t c memo petitioners’ approach to their drag racing activity suggests they viewed drag racing as a recreational getaway rather than a profit-earning activity this factor weighs against finding petitioners’ drag racing activity was engaged in for profit i conclusion petitioners did not conduct their drag racing activity in a businesslike manner they had an extended uninterrupted period of substantial losses and had no practical possibility of recouping their losses and turning a profit furthermore there was a substantial recreational aspect to petitioners’ drag racing activity accordingly we hold that petitioners’ drag racing activity was not engaged in for profit during and and sec_183 prohibits any deduction of expenses greater than the gross_income derived from the activity ii sale of rental property sec_61 defines gross_income to include all income from whatever source derived and sec_61 specifically provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale of property shall be the excess of the amount_realized therefrom over the taxpayer’s adjusted_basis in the property sec_1001 defines the amount_realized from the sale_or_other_disposition of property as the sum of any money plus the fair_market_value of the property received see also sec_1_1001-1 income_tax regs petitioners sold their rental home in for gross_proceeds of dollar_figure accordingly petitioners realized dollar_figure for the sale of their rental home in sec_1012 provides that a property’s adjusted_basis shall be the cost of such property and cost is defined as the amount_paid for the property in cash or other_property sec_1 a income_tax regs in addition sec_1016 provides that the basis should be adjusted for depreciation_deductions mr leone paid dollar_figure in for his rental home and deducted dollar_figure of depreciation for and in petitioners had an adjusted_basis of dollar_figure when petitioners received dollar_figure in for the sale of their rental property they recognized a gain of dollar_figure see sec_1001 because this was a sale of qualified sec_1231 property and petitioners had no other sec_1231 property dispositions the gain is taxed pincite capital_gain ratesdollar_figure see sec_1231 b sec_1_1231-1 c income_tax regs iii accuracy-related_penalty respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 for and respondent argues that petitioners are liable for the sec_6662 accuracy-related_penalty attributable to one or more of the following negligence or disregard of rules or regulations substantial_understatement_of_income_tax and for mr leone deducted depreciation of dollar_figure and for petitioners deducted depreciation of dollar_figure on brief respondent argued that the tax_benefit_rule dictates that petitioners’ income should be increased by dollar_figure the amount of the ordinary_loss deducted on the sale of the property in we consider the tax_benefit_rule to be a new_matter because it would require the presentation of different evidence from the evidence required to tax petitioners on the gain resulting from the sale of their house in the tax_benefit_rule and were not referenced in the statutory_notice_of_deficiency and respondent never amended his answer we find that this issue is not before the court see 92_tc_376 affd per curiam 920_f2d_1196 5th cir 64_tc_989 substantial_valuation_misstatement overstatement see sec_6662 respondent has not alleged a substantial_valuation_misstatement for or sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any individual for additions to tax and penalties the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 if a taxpayer files a petition alleging some error in the determination of an addition_to_tax or a penalty the taxpayer’s challenge will succeed unless the commissioner produces evidence that the addition_to_tax or the penalty is appropriate swain v commissioner supra pincite- the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 neely v commissioner 85_tc_943 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1 b income_tax regs an understatement of income_tax is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement exists if the understatement exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure sec_6662 the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id petitioners do not contest the penalties relating to their drag racing activity accordingly we sustain the sec_6662 penalties with regard to petitioners’ drag racing activity for and see sec_7491 however petitioners contend that they are not liable for the portion of the accuracy-related_penalty for related to the sale of their rental home they claim they already paid tax for relating to the sale of their rental home13 and were simply following the advice of their tax adviser petitioners’ failure to report the gain from the sale of their rental home in was negligent see sec_6662 sec_1_6662-3 and income_tax regs petitioners claim their understatement was reasonable and in good_faith because they relied upon the advice of their tax_return_preparer ms barton when reporting the sale of their rental home for reliance on a return preparer may relieve a taxpayer from the addition_to_tax for negligence where the taxpayer’s reliance is reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 a taxpayer however is not relieved from liability for the addition_to_tax for negligence merely by shifting the responsibility to a tax professional 57_tc_781 reliance on an expert is not an absolute defense but is a factor to be considered on their income_tax return for petitioners reported a loss from the sale of the rental property and received a tax_benefit freytag v commissioner supra pincite a taxpayer’s reliance must be in good_faith and demonstrably reasonable 91_tc_396 affd without published opinion 940_f2d_1534 9th cir freytag v commissioner supra pincite in such a case a taxpayer will be entitled to rely upon an expert’s advice even if the advice should prove to be erroneous 86_tc_492 affd on other issues 864_f2d_1521 10th cir 47_tc_399 affd per curiam 398_f2d_832 6th cir the ultimate responsibility for a correct return lies with the taxpayer who must furnish the necessary information to the agent who prepared the return enoch v commissioner supra pincite in other words reliance upon expert advice will not exculpate a taxpayer who supplies the return preparer with incomplete or inaccurate information 14_tc_255 petitioners stated they informed ms barton that the sale did not close until but did not think they provided her with the closing papers accordingly petitioners have not established that they acted in good_faith or had reasonable_cause in failing to report capital_gain from the sale of their rental home see 507_f3d_857 5th cir upholding imposition of sec_6662 penalty even though taxpayer consulted a professional because there was no evidence as to what the taxpayer told the preparer what the preparer told the taxpayer and whether or not the taxpayer’s reliance on any advice from the preparer was reasonable affg tcmemo_2005_250 given this lack of evidence we sustain respondent’s determination of the sec_6662 penalty to reflect the foregoing decision will be entered under rule
